ORDER

Louis David Johnson Jr., a Michigan state prisoner, appeals pro se a district court order dismissing his complaints, filed pursuant to 42 U.S.C. § 1983, for failure to state a claim. This case has been referred to a panel of the court pursuant to Rule 34(j)(l), Rules of the Sixth Circuit. Upon examination, this panel unanimously agrees that oral argument is not needed. Fed. R.App. P. 34(a).
Seeking ten million dollars in damages, Johnson filed two complaints against employees of the Michigan Department of Corrections, alleging that he had been assaulted without cause. The district court consolidated the two complaints. Upon initial screening, the district court determined that the complaints failed to state a claim because Johnson’s allegations called into question his disciplinary conviction for assaulting a guard, citing Edwards v. Balisok, 520 U.S. 641, 117 S.Ct. 1584, 137 L.Ed.2d 906 (1997). This appeal followed *497the sua sponte dismissal. The appeal was held in abeyance pending the Supreme Court’s decision in Muhammad v. Close, — U.S.-, 124 S.Ct. 1303, 158 L.Ed.2d 32 (2004).
The district court did not have the benefit of Muhammad, which has clarified that Edwards requires a favorable termination of a disciplinary proceeding before a civil rights action may be filed only in cases where the duration of the prisoner’s sentence is affected. Id. at 1306. It is not apparent from the record that Johnson’s disciplinary conviction for assaulting a guard affected his good time calculation. Accordingly, the district court’s order is vacated and this matter is remanded for further proceedings. Rule 34(j)(2)(C), Rules of the Sixth Circuit.